AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                        UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                        v.                                       (For Offenses Committed On or After November 1, 1987)



                        Benito Alfredo Diaz-Rios                                 Case Number: 2: 19-mj-12001

                                                                                 Mark F. Adams


REGISTRATION NO. 93418298
                                                                                 De ndant's   AttornF
                                                                                                        IL. ED
THE DEFENDANT:                                                                                    DEC 3 0 2019
 IZI pleaded guilty to count( s) 1 of Complaint
                                             ------=------------+--l'-EHit"---H-<;,,...-..p---~""""~+----
      was found guilty to count( s)
      after a plea of not guilty.                                   .u··--·-·--------l,,,~..,z..;..
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                     Nature of Offense                                                             Count Number{s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                   1

     The defendant has been found not guilty on count( s)
                                                                          -------------------
•    Count(s)
                    ------------------
                                                                                 dismissed on the motion of the United States.

                                            IMPRISONMENT

                               r=/
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term

                              ~ TIME SERVED                                 • ________ days
IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, December 30, 2019
                                                                         Date of Imposition of Sentence
             't\ -. \
            ','\\             ·-,[• ~~·
                                    \.,/ '    ...

    .
Received       \
                   '\     ~
                    l}.~ :\    '\   '
                                               \
             DUSM
                                                                         ~~~GRO
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                        2:19-mj-12001
